UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


OMAR MOHAMMED KHALIFH, et al.,    :
                                  :
            Petitioners,          :
                                  :
     v.                           : Civil Action No. 05-1189 (JR)
                                  :
GEORGE W. BUSH, et al.,           :
                                  :
            Respondents.          :


                                ORDER

            Upon review of respondent’s motion for judgment on the

record, Dkt. #138, and other papers related to that motion, see,

Dkt. #141, it is by the Court sua sponte ORDERED that proceedings

on the motion are STAYED until petitioner’s counsel has the

opportunity to confer with his client.   After such a conference

petitioner may move to lift the stay and may renew his discovery

requests in a motion showing that, for specified reasons,

discovery is required to present facts essential to justify his

opposition to the government’s motion or his own motion for

judgment.




                                 JAMES ROBERTSON
                           United States District Judge